Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 21, 26, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al (US 9,253,782). Hereinafter referred to as Xu.
Regarding claims 16, 21, 26, and 31, Xu discloses a method for operating a terminal in a wireless communication system (see figure 1), the method comprising: identifying a set of time-frequency resources of a first reference signal associated with a master information block (MIB) based on a predefined rule (see at least claims 1-2 and 5); receiving, from a base station, the first reference signal based on the set of time-frequency resources (see at least claims 1-2 and 5); receiving, from the base station, configuration information for time-frequency resources of a second reference signal associated with a physical downlink shared channel (PDSCH) by a higher layer signaling (see at least claims 1-2 and 5, UE-RS 304 are transmitted only on the resource blocks upon which the corresponding physical downlink shared channel (PDSCH) is mapped
Regarding claims 17, 22, 27, and 32. Xu discloses a method wherein the set of time-frequency resources of the first reference signal is identified based on information carried on synchronization signals (see at least claim 2).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 18, 23, 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over XU in view of Han et al (US 2018/0091249). Hereinafter referred to as Han.
Regarding claims 18, 23, 28 and 33. Xu discloses all the limitations of the claimed invention with the exception of obtaining a subcarrier spacing of a synchronization signal based on the synchronization signal; and determining a subcarrier spacing for the set of time-frequency resources of the first reference signal as the obtained subcarrier spacing of the synchronization signal. However, Han, from the same field of endeavor, teaches obtaining a subcarrier spacing of a synchronization signal based on the synchronization signal; and determining a subcarrier spacing for the set of time-frequency resources of the first reference signal as the obtained subcarrier spacing of the synchronization signal (see at least claim 1). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Han, as indicated, into the communication method of Xu for the purpose of providing flexibility for synchronization signals.
Allowable Subject Matter
Claims 19-20, 24-25, 29-30, and 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.

When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476